DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 15-32 and 39-43 were previously canceled in preliminary amendment filed on December 6, 2019. Claims 1-14 and 33-38 remain pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 6, 2019 complies with the provisions of 37 CFR 1.97 and has been considered.

Specification
The abstract of the disclosure is objected to because it includes legal phraseology. In particular, line 2 of the Abstract includes the term “comprises,” which has a legal meaning. Appropriate correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 5,305,969 to Odell et al. (hereinafter “Odell”).
Regarding Claim 1, Odell discloses a system for operating an aircraft door including an airstair (a latch lock mechanism 20 for an aircraft door 22 seated in an opening 24 of an aircraft fuselage 26; see e.g., col. 4, lines 11-36 and FIG. 1; additionally, it is noted that the recitation of "including an airstair" in the preamble has been interpreted as reciting a purpose or intended use, and as claimed, the airstair does not materially alter the structure or operation of the recited hinge, lift mechanism, or interlock), the system comprising:

a lift mechanism operatively coupled to cause a movement of the aircraft door relative to the hinge between a lowered position where opening and closing of the aircraft door is prevented and a lifted position were opening and closing of the aircraft door is permitted (a latch lock mechanism 20 includes a latch shaft 38 that controls the raising and lowering of the aircraft door 22 past stop pads 32 to enable opening and closing of the aircraft door 22; see e.g., col. 4, lines 11-40 and FIGS. 1 and 2);
an interlock configurable between: a locked configuration where the movement of the aircraft door from the lifted position toward the lowered position relative to the hinge is prevented; and an unlocked configuration where the movement of the aircraft door from the lifted position toward the lowered position relative to the hinge is permitted (the latch lock mechanism 20 includes a lift-lock mechanism 44 and a latch hold up cam mechanism 46, and the latch hold up cam mechanism 46 is operable to hold the aircraft door 22 in an elevated position when the aircraft door 22 is open; additionally the lock spring assembly 47 includes a lock spring 168 that urges the latch shaft 38 to maintain the lifted position until the lift-lock cam 106 is rotated back to its initial door closed position; see e.g., col. 4, lines 37-66, col. 8, lines 35-54, col. 16, line 65 to col. 17, line 10, and FIGS. 1, 2, 5, 5A, 12, and 13).
Regarding Claim 2, Odell discloses that the system further comprises a handle drivingly coupled to the lift mechanism (a handle 40 is rotatably coupled to the latch lock mechanism 20 via handle shaft 42; see e.g., col. 4, lines 40-44 and FIGS. 1, 2, 3, and 5 ) so that: 
a movement of the handle toward a door-open position causes a movement of the aircraft door toward the lifted position; and 

Regarding Claim 3, Odell discloses wherein:
the interlock prevents the movement of the handle toward the door-closed position when the interlock is in the locked configuration (as the handle shaft 42 is rotated and the lifting arm follower bearing 118 transitions onto the hold open surface 122, the auxiliary latch-hold up cam mechanism 46 starts to hold up the aircraft door 22 to prevent the lifting arm 114 from lowering and therefore prevents the handle 40 from moving without first applying a force to cause the bearing arm follower 118 to move off of the hold open surface 122; see e.g., col.4, lines 60-66, col. 8, lines 35-50, and FIGS. 1, 2, 5, 5A, 12 and 13); and
the interlock permits the movement of the handle toward the door-closed position when the interlock is in the unlocked configuration (the handle 40 is not prevented by the auxiliary latch-hold up cam mechanism 46 from moving towards a door closed position when the lifting arm follower bearing 118 is no longer in contact with the hold open surface 122; see e.g., col.4, lines 60-66, col. 8, lines 35-50, and FIGS. 1, 2, 5, 5A, 12 and 13).
Regarding Claim 8, Odell discloses that the system further comprises an intermediate shaft drivingly coupled to the handle, the interlock interfering with a rotation of the intermediate shaft when the interlock is in the locked configuration (the handle 40 is coupled to a handle shaft 42 and the handle shaft 42 is in turn is coupled to at least the lift-lock cam 106, when the lifting arm cam follower bearing 118 is in contact with the hold open surface 122, resistance from the interface between the cam follower bearing 118 and the loft-lock cam 106 and the latch-hold up cam mechanism 46 prevents 
Regarding Claim 13, Odell discloses that the system further comprises:
a rotatable handle shaft drivingly coupled to the handle so that a movement of the handle causes a rotation of the handle shaft (a handle 40 is rotatably coupled to a handle shaft 42; see e.g., col. 4, lines 40-44 and FIGS. 1, 2, 3, and 5);
a rotatable lift shaft rotatably supported on the aircraft door and drivingly coupled to the handle shaft so that the rotation of the handle shaft causes a rotation of the lift shaft (the latch shaft 38 of the latch lock mechanism 20 is rotatably supported on the aircraft door 22 and is operatively coupled to the handle shaft 42 via at least the lift-lock mechanism 44; see e.g., col. 4, lines 37-66; and FIGS. 1, 3, and 5); and
one or more lift rods drivingly coupled to the lift shaft and to the hinge so that a rotation of the lift shaft causes the movement of the aircraft door relative to the hinge via the lift rods (the lift-lock mechanism 44 includes a drive link 110 in the form of a rod that induces rotation of the latch shaft 38 and thereby causes a lifting or lowering movement of the door relative to the hinge 28; see e.g., col. 8, line 64 to col. 9, line 5 and FIGS. 2, 5, and 13).

Claims 1-3, 8, 33, and 38 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 5,667,169 to Erben et al. (hereinafter “Erben”).
Regarding Claim 1, Erben discloses a system for operating an aircraft door including an airstair (a door leaf 2 supported by a bearing arm 10; see e.g., col. 4, lines 1-9 and FIG. 1; additionally it is noted that the recitation of "including an airstair" in the preamble has been interpreted as reciting a purpose or intended use, and as claimed the airstair does not, for example, materially alter the structure or operation of the recited hinge, lift mechanism, or interlock), the system comprising:

a lift mechanism operatively coupled to cause a movement of the aircraft door relative to the hinge between a lowered position where opening and closing of the aircraft door is prevented and a lifted position were opening and closing of the aircraft door is permitted (an electric linear actuator 22 is operable to lift and lower the door leaf 2, and the door leaf 2 can be swung open in the lifted position; see e.g., col. 1, lines 37-45, col. 4, lines 28-40, and FIGS. 1-3);
an interlock configurable between: a locked configuration where the movement of the aircraft door from the lifted position toward the lowered position relative to the hinge is prevented; and an unlocked configuration where the movement of the aircraft door from the lifted position toward the lowered position relative to the hinge is permitted (an electric caliper is provided on the bearing arm 10 which disables hand levers 44, 46 from actuating the electric linear actuator 22 in order to prevent the door leaf 2 from lowering while the door is swung open, but enables the hand levers 44, 46 to actuate the electric linear actuator 22 when the door is not swung open; see e.g., col. 5, lines 33-47 and FIGS. 2-3).
Regarding Claim 2, Erben discloses that the system further comprises a handle drivingly coupled to the lift mechanism (hand levers 44, 46 are operatively connected to an electric linear actuator 22 to lift (open) or lower (close) the door leaf 2 relative to the door cut-out 8; see e.g., col. 4, lines 1-9, lines 28-40, and FIGS. 1 and 2) so that:
a movement of the handle toward a door-open position causes a movement of the aircraft door toward the lifted position (the input movement of hand levers 44, 46 is permitted to transfer to and actuate the electric linear actuator 22 when the electric caliper is in an open state, allowing the lowering of the door leaf 2; see e.g., col. 5, lines 33-47 and FIGS. 2 and 3); and

a movement of the handle toward a door-closed position causes a movement of the aircraft door toward the lowered position (the input movement of hand levers 44, 46 is not permitted to transfer to and actuate the electric linear actuator 22 when the electric caliper is in a closed state, thereby interrupting the electric linear actuator 22 and preventing the lowering of the door leaf 2; see e.g., col. 5, lines 33-47 and FIGS. 2 and 3).
Regarding Claim 3, Erben discloses wherein:
the interlock prevents the movement of the handle toward the door-closed position when the interlock is in the locked configuration (the input movement of the hand levers 44, 46 is permitted to transfer to and actuate the electric linear actuator 22 when the electric caliper is in an open state, allowing the lowering of the door leaf 2; see e.g., col. 5, lines 33-47 and FIGS. 2 and 3); and
the interlock permits the movement of the handle toward the door-closed position when the interlock is in the unlocked configuration (the input movement of the hand levers 44, 46 is not permitted to transfer to and actuate the electric linear actuator 22 when the electric caliper is in a closed state, thereby interrupting the electric linear actuator 22 and preventing the lowering of the door leaf 2; see e.g., col. 5, lines 33-47 and FIGS. 2 and 3).
Regarding Claim 8, Erben discloses that the system further comprises an intermediate shaft drivingly coupled to the handle (a control arm 18 is attached to the electric linear actuator 22 and the control arm 18 is operatively coupled to the shaft of the rocker lever 50 that is connected to the hand levers 44, 46; see e.g., col 4, line 19-27 and FIGS. 1-3), the interlock interfering with a rotation of the intermediate shaft when the interlock is in the locked configuration (the electric caliper disables the hand levers 44, 46 from actuating the electric linear actuator 22 in order to prevent the door leaf 2 from 
Regarding Claim 33, Erben discloses a system for operating an aircraft door including an airstair (a door system including a door leaf 2; see e.g., col. 3, line 66 to col. 4, line 18 and FIG. 1; additionally it is noted that the recitation of "including an airstair" in the preamble has been interpreted as reciting a purpose or intended use, and as claimed the airstair does not, for example, materially alter the structure or operation of the recited hinge, lift mechanism, or interlock), the system comprising:
a hinge configured to pivotally couple a lower portion of the aircraft door to a fuselage of an aircraft (a bearing arm 10 is pivotally coupled to at least the lower half of the door leaf 2; see e.g., col. 4, lines 1-9 and FIG. 1);
a handle configured to facilitate an opening of the aircraft door, the handle being movable between a door-closed position and a door-open position (hand levers 44, 46 are operatively connected to an electric linear actuator 22 to lift (open) or lower (close) the door leaf 2 relative to the door cut-out 8; see e.g., col. 4, lines 1-9, 28-40 and FIGS. 1 and 2); and
an interlock configurable between an unlocked configuration and a locked configuration in response to a movement of the aircraft door relative to the fuselage (an electric caliper is provided on the bearing arm 10 which disables hand levers 44, 46 from actuating the electric linear actuator 22 in order to prevent the door leaf 2 from lowering while the door leaf 2 is swung open, but enables the hand levers 44, 46 to actuate the electric linear actuator 22 when the door is not swung open; see e.g., col. 5, lines 33-47 and FIGS. 2-3), wherein:
a movement of the handle toward the door-closed position is permitted when the interlock is in the unlocked configuration (the input movement of the hand levers 44, 46 is permitted to transfer to and actuate the electric linear actuator 22 when the electric caliper is in an open state, allowing the lowering of the door leaf 2; see e.g., col. 5, lines 33-47 and FIGS. 2 and 3); and

Regarding Claim 38, Erben discloses that the system further comprises:
a handle shaft drivingly coupled to the handle (the hand levers 44, 46 are rotatably supported on a shaft of the rocker lever 50; see e.g., col. 4, line 64 to col. 5, line 15 and FIG. 3); and
an intermediate shaft drivingly coupled to the handle shaft (a control arm 18 is attached to the electric linear actuator 22 and the control arm 18 is operatively coupled to the shaft of the rocker lever 50; see e.g., col 4, line 19-27 and FIGS. 1-3), wherein
the interlock interferes with a rotation of the intermediate shaft when the interlock is in the locked configuration (the electric caliper disables hand levers 44, 46 from actuating the electric linear actuator 22 in order to prevent the door leaf 2 from lowering while the door leaf 2 is swung open, which in turn interferes with the rotation of the control arm 18; see e.g., col. 5, lines 33-47 and FIGS. 2-3).

Allowable Subject Matter
Claims 4-7, 9-12, 14, and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claims 4-7, 11, and 12, the prior art of record does not reasonably teach or suggest the combination of features including the lock shaft being rotatable between a locked 
Regarding Claim 9, the prior art of record does not reasonably teach or suggest the combination of features including an intermediate pawl attached to the intermediate shaft and rotatable with the intermediate shaft, and a lock pawl attached to the lock shaft and rotatable with the lock shaft, the lock pawl interfering with a rotation of the intermediate pawl when the interlock is in the locked configuration.
Regarding Claim 10, the prior art of record does not reasonably teach or suggest the combination of features including the interlock interfering with a movement of the hinge link when the interlock is in the locked configuration.
Regarding Claim 14, the prior art of record does not reasonably teach or suggest the combination of features including the interlock being configurable between the unlocked and locked configurations in response to a movement of the aircraft door relative to the fuselage.
Regarding Claims 34-37, the prior art of record does not reasonably teach or suggest the combination of features including an arm attached to the lock shaft and rotatable with the lock shaft, and a guide attached to the fuselage, the guide being configured and disposed to interact with the arm during movement of the aircraft door relative to the fuselage and cause a rotation of the arm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 3,004,303 to Wilmer discloses an aircraft door 10 with a latch 25 that engages a link 22 in a lifted position (see FIG. 1).
U.S. Patent No. 3,791,073 to Baker discloses an aircraft door 16 with a latch member 88 that engages a main crank 74 to prevent backward movement of the door after being moved into its vertical position (see FIG. 5).
U.S. Publication No. 2003/0006343 to Senger disclose an aircraft passenger door 1 including a rotatable lifting shaft 1, a lowering safety shaft 15 and a lowering safety link 17 that prevents unintended lowering of the door 1 (see FIGS. 1 and 2).
U.S. Publication No. 2015/0292254 to Bessettes et al. discloses an aircraft door 1 including an electric motor 2 for lifting the door 1 and a locking system S4 including a safety catch shaft 43.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/K.C.L./Examiner, Art Unit 3642                                                  
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642